COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  MARIE MONTREAL ROBLES,                         §            No. 08-21-00089-CV

                       Appellant,                §              Appeal from the

  v.                                             §             388th District Court

  OSCAR JIMENEZ,                                 §          of El Paso County, Texas

                        Appellee.                §           (TC# 2015DCM7294)

                                            §
                                          ORDER


       Pending before the Court is Appellant’s motion to extend the abatement. The motion is

DENIED. Therefore, the Court REINSTATES the appeal and the Clerk’s Record is now due

October 9, 2021.

       IT IS SO ORDERED this 9th day of September, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.